Citation Nr: 0117534	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating for a chronic 
psychoneurotic anxiety reaction, currently evaluated as 30 
percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO):  a June 1999 decision which denied 
service connection for disc space narrowing at L5-S1 and 
which denied a TDIU, and a September 1995 decision which 
denied service connection for rhinitis and an increased 
rating for a service-connected nervous disorder.

This matter previously was before the Board.  In a February 
2000 decision the Board, inter alia, denied the veteran's 
claims for service connection for a low back disorder and for 
rhinitis, denied an increased rating for chronic 
psychoneurotic anxiety reaction and denied a TDIU.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
In a November 2000 Order, the Court dismissed the appeal on 
the issue of entitlement to service connection for rhinitis 
and vacated so much of the Board's February 2000 decision 
which denied service connection for a low back disorder, an 
increased evaluation for a chronic psychoneurotic anxiety 
reaction and a TDIU.  The Court also remanded this matter 
back to the Board for development consistent with the Court's 
Order and the parties' Joint Motion for Partial Remand and to 
Stay Further Proceedings (Joint Motion).

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute eliminates the concept of a 
well-grounded claim.  See Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  Because the 
Board's February 2000 decision denied service connection for 
rhinitis because it found the claim to have been not well 
grounded, the Board informs the veteran that he may request 
VA readjudication of the issue under the new law.


REMAND

The Joint Motion requires additional factual development of 
this case.  Upon review of the Joint Motion, the Board finds 
that there must be additional RO action before continued 
Board consideration of this matter.

The Joint Motion states that there must be additional factual 
development to determine whether the veteran's reported low 
back pain is likely to have been causally related to his 
service.  The Joint Motion refers to reports of VA mental 
examinations in November 1998 and August 1999, during which 
examiners diagnosed a neurotic skeletal disorder described as 
consistent with chronic psychoneurotic anxiety reaction.  
However, the Joint Motion observes that there is no evidence 
showing whether the examiners considered the possibility that 
the veteran's "back pain has a physical etiology."  In 
other words, the Joint Motion appears to require VA to 
determine whether the veteran's low back complaints are 
merely manifestations of his service-connected psychiatric 
disorder, or indicate an entirely separate disorder which may 
be linked independently to service and rated separately from 
the psychiatric disorder.  In addition, the Joint Motion 
requires discussion of whether a July 1995 VA physician's 
statement to the effect that the veteran first had back 
problems in 1971 constitutes a medical nexus statement 
attributing a low back disorder to the veteran's service.

The Joint Motion also directs VA to undertake additional 
factual development to determine whether the veteran's 
service-connected psychiatric disorder warrants a higher 
disability rating and whether a TDIU is warranted.  
Specifically, the veteran must undergo another VA examination 
during which the examiner is specifically directed to "ask 
whether [the veteran] contends his unemployment is due to his 
mental condition" and "to list what objective findings 
support or negate [the veteran's] contentions regarding his 
unemployability."

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must arrange for VA 
examination of the veteran's low back by 
an appropriate physician.  The examining 
physician must determine whether the 
veteran has a current low back disorder 
independent from and unrelated to a 
psychiatric disorder and, if so, whether 
it is at least as likely as not that this 
disorder is causally related to service.  
The examiner must conduct all indicated 
studies.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner shall 
record pertinent medical complaints, 
symptoms, and clinical findings and 
provide a fully reasoned medical 
rationale for all conclusions.  The 
examining physician also shall comment on 
whether the July 1995 VA physician's 
statement described above constitutes a 
medical nexus statement attributing a low 
back disorder to the veteran's service.

2.  The RO also must arrange for a VA 
psychiatric examination to ascertain the 
nature and severity of the veteran's 
chronic psychoneurotic anxiety reaction.  
The psychiatrist shall review the claims 
file and conduct any and all indicated 
evaluations, studies, and tests to 
determine which of the veteran's symptoms 
are due solely to chronic psychoneurotic 
anxiety reaction, and offer an opinion, 
regarding the degree of functional 
impairment caused by this disorder.  In 
addition, the psychiatrist is 
specifically directed to "ask whether 
[the veteran] contends his unemployment 
is due to his mental condition" and "to 
list what objective findings support or 
negate [the veteran's] contentions 
regarding his unemployability."  The 
psychiatrist also should attempt to 
quantify the degree of impairment in 
terms of the nomenclature of both the 
current and former the rating schedules.  
The psychiatrist should include in the 
diagnostic formulation an Axis V 
diagnosis (GAF score), and an explanation 
of the meaning of the assigned score.  
The statement of the psychiatrist's 
opinion shall include a fully reasoned 
and complete explanation of the rationale 
upon which the opinion is based.

3.  The veteran is advised that failure 
to report for a scheduled examination may 
have consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claims 
of entitlement to service connection for a low back disorder, 
an increased rating for a chronic psychoneurotic anxiety 
reaction and for a TDIU.  If the RO denies the benefits 
sought on appeal, it should issue a supplemental statement of 
the case and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by 

the RO, the veteran may submit to the RO additional evidence 
and argument pertaining to this remand.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


